 
Exhibit 10.1
 


ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
November 2, 2006 among ANSWERS CORPORATION, a Delaware corporation (“Buyer”),
INTERESTING.COM, INC., a New York corporation (“Seller”) and CHRIS WHITTEN
(“Shareholder”; Seller and Shareholder collectively referred to as the “Selling
Parties”).


WHEREAS, Seller is engaged in, among other things, the business of operating web
properties that cultivate and facilitate the growth of frequently asked
questions through an organic process of end-users asking and answering each
other's questions, including, among others, www.faqfarm.com and
www.wikianswers.com (the “Business”); and


WHEREAS, Seller desires to sell, and Buyer desires to purchase and acquire all
of the Transferred Assets (as hereinafter defined) including, without
limitation, all intellectual property of and contractual rights of the Seller
associated therewith.


NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement and the representations, warranties, covenants, agreements, conditions
and promises contained herein and therein, the parties hereto hereby agree as
follows.


Capitalized terms used in this Agreement and not otherwise defined herein shall
have the meanings ascribed to such terms as set forth on Exhibit A attached
hereto and made a part hereof.


1. PURCHASE AND SALE OF ASSETS.
 
1.1.
Transferred Assets. Other than Excluded Assets (as defined in Section 1.2
below), Seller hereby sells, transfers, assigns, and delivers free from all
Encumbrances (other than those set forth in Section 5.1(e) of the Seller
Disclosure Schedule) to Buyer, and Buyer hereby purchases, acquires, and accepts
from Seller, the right, title, and interest in and to the properties and assets
of Seller listed on Schedule 1.1 attached hereto and made a part hereof, all in
accordance with the provisions set forth in this Agreement (the “Transferred
Assets”).
   
1.2.
Excluded Assets. Notwithstanding anything to the contrary contained in this
Agreement, the parties agree that Seller is not selling, assigning,
transferring, conveying, or delivering (nor does Seller have any obligation to
assign, transfer, convey or deliver) to Buyer, and the Transferred Assets shall
not include, any assets that are not Transferred Assets (the “Excluded Assets”).

 
2. EXCLUDED LIABILITIES.
 
All liabilities of Seller are referred to herein as “Excluded Liabilities”. As
between Seller and Buyer, Seller shall be solely responsible for and pay any and
all debts, losses, damages, obligations, liens, assessments, judgments, fines,
disposal, and other costs and expenses, liabilities, and claims, including,
without limitation, interest, penalties, and fees of counsel and experts, as the
same are incurred, of every kind or nature whatsoever (all the foregoing being a
“Claim” or the “Claims”), made by or owed to any person to the extent any of the
foregoing relates to (i) the Excluded Assets, or (ii) the Excluded Liabilities,
including, without limitation, liabilities arising from or in connection with
the Transferred Assets, arising in connection with or on the basis of events,
acts, omissions, occurring or existing prior to or on the Closing Date. All
responsibility with respect to the Excluded Liabilities shall remain with
Seller.
 

--------------------------------------------------------------------------------


 
3. PURCHASE PRICE.
 
3.1.
The aggregate purchase price payable to Seller for the Transferred Assets is Two
Million U.S. Dollars (U.S. $2,000,000) in cash, due and payable on the Closing
Date by wire transfer of immediately available funds to such bank account as
Seller shall direct in writing (the “Purchase Price”).
   
3.2.
Seller shall pay any and all municipal, county, state and federal sales and
documentary transfer taxes, impositions, liens, leases, assessments, sales and
similar charges or taxes if any, incurred by Buyer, Seller or Shareholder in
connection with the transaction contemplated by this Agreement. Each party shall
in a timely manner sign and swear to any return, certificate, questionnaire, or
affidavit as to matters within its knowledge required in connection with the
payment of any such tax.
   
3.3.
The Purchase Price shall be allocated among the Transferred Assets in the manner
required by Treasury Regulation §1.1060-1T as mutually agreed upon between the
Seller and Buyer (the “Allocation”). Buyer shall deliver its determination with
respect to the Allocation within thirty (30) days after the Closing Date. The
parties agree that: except as otherwise required by law (i) the Allocation shall
be binding on the parties for all federal, state, local and foreign tax
purposes, and (ii) the parties shall file with its respective federal income tax
returns consistent IRS Forms 8594 - Asset Acquisition Statements under Section
1060, including any required IRS forms, Schedules, or amendments thereto, which
shall reflect the allocation set forth in the Allocation pursuant to this
Section 3.3.

 
4. CLOSING; POST-CLOSING.
 
4.1.
The closing of the transactions contemplated hereunder (the “Closing”) will take
place on the date hereof, unless another date is agreed to in writing by the
parties (the “Closing Date”). The Closing shall take place at Buyer's offices
located at 237 West 35th Street, Suite 1101, New York, New York, unless another
place is agreed to in writing by the parties.
   
4.2.
After the Closing, as reasonably requested by Buyer, Seller shall provide
reasonable assistance to the Buyer and its accountants and attorneys in
connection with the preparation of financial reports and tax returns of Buyer as
they relate to the Transferred Assets. Selling Parties shall be reimbursed for
all expenses and costs incurred by them in providing such assistance. Selling
Parties will not be required to provide any assistance or disclose any
information with respect to matters taken adverse to the interests or which may
be taken adversely to the interests of the Selling Parties.
   
4.3.
The Selling Parties shall, from time to time, at Closing or at any time
thereafter, do or procure the doing of all such acts and/or execute or procure
the execution of all such documents, in a form reasonably satisfactory to Buyer,
as Buyer may reasonably consider necessary for giving full effect to this
Agreement and securing to Buyer the full benefit of the rights, powers, and
remedies conferred upon Buyer in this Agreement.
   
4.4.
Seller shall promptly, but no later than 10 business days after the Closing
Date, transfer or deliver to Buyer any of the Transferred Assets delivered to,
or retained or received by, Seller after the Closing Date.
   
4.5.
Immediately following the Closing, Seller shall cooperate and comply with any
and all strategies, policies and steps reasonably necessary, appropriate or
desirable, related to Buyer's communications and interactions with contributors
to and supervisors of the community known as the “Wiki Answers Community” (the
“Community”) for the purpose of preserving the community aspects of the web
property known as www.faqfarm.com and www.wikianswers.com (the “FAQ Farm
Websites”) and ensuring the continuity of active Community participation by
Internet users, including, but not limited to, those steps as set forth on
Exhibit B attached hereto.
   

 
2

--------------------------------------------------------------------------------


 
4.6.
Immediately following the Closing, Seller undertakes to complete the required
documentation in order to complete and execute the assignment of ownership to
Buyer of the domain names, registered trademarks, trademark applications and the
databases that are part of the Transferred Assets.
   
4.7.
Each Selling Party shall cooperate with Buyer and, at Buyer’s request, each
Selling Party shall remit to Buyer all revenues collected from the operation of
the Business provided by or on behalf of Buyer after the Closing Date.
   
4.8.
Seller shall deliver to Buyer a file of all databases that are part of the
Transferred Assets in the form and media reasonably requested by Buyer at or
prior to the Closing.

 
5. REPRESENTATIONS AND WARRANTIES.
 
5.1.
Representations and Warranties of Seller and Shareholder. Except as otherwise
set forth in the disclosure schedule delivered by Seller to Buyer concurrently
with the execution of this Agreement (the “Seller Disclosure Schedule”), Seller
and Shareholder jointly and severally represent and warrant to Buyer as follows:

 
(a)
Organization; Good Standing; Qualification and Power. Seller is a corporation,
duly organized, validly existing, and in good standing under the laws of the
State of New York. Seller has full corporate power and authority to transfer the
Transferred Assets to Buyer, to carry on the Business as now conducted, and
possesses all governmental and other permits, licenses, and other authorizations
to own, lease, or operate its assets and properties as now owned, leased, and
operated and to carry on the Business as presently conducted, except where the
failure to procure such permits, licenses, and other authorizations such would
not reasonably be expected to have a Material Adverse Effect on Seller. Seller
is duly qualified and in good standing to do business in those jurisdictions
listed in Section 5.1(a) of the Seller Disclosure Schedule, being all of the
jurisdictions in which the failure to be so qualified and in good standing could
reasonably be expected to have a Material Adverse Effect on Seller.
   
(b)
Due Authority. All corporate action on the part of Seller, its directors,
officers and shareholders necessary for the authorization, execution, delivery,
and performance of this Agreement and any Related Agreements (as defined in
Section 6 below), if applicable, has been taken prior to the Closing. Neither
the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will: (i) conflict with or violate any law,
ordinance, or regulation or any decree or order of any court or administrative
or other governmental body that is either applicable to, binding upon, or
enforceable against Seller; or (ii) except where consent is required and
obtained, result in any breach of or default under any mortgage, lease,
promissory note, contract, purchase order, indenture, trust, or other instrument
or written agreement which is either binding upon or enforceable against Seller
or Shareholder.
   
(c)
Financial Information; Operational Results - Material Adverse Change. As of the
dates and for the periods indicated thereon, the financial information included
in Section 5.1(c)(i) of the Seller Disclosure Schedule (“Financial
Information”), (i) is correct and complete in all material respects; (ii) is
compiled in accordance with the books and records of Seller; and (iii) fairly
presents the results of operations of the Business. Since September 30, 2006,
and as of the date hereof, there has not been any Material Adverse Change in the
financial condition, results of operations, Transferred Assets, liabilities or
business condition of Seller or the Business, except for changes arising as a
result of general economic conditions, conditions affecting Seller’s industry
generally or changes arising as a result of the public announcement of the
transaction subject to this Agreement. The FAQ Farm Websites (A) have
collectively accumulated to date no less than 250,000 unique questions, no less
than 400,000 unique edits/answers, and no less than 200,000 pages that are
indexed in Google; and (B) as of October 23, 2006, have collectively attracted
no less than 100,000 registered users known as “FAQ Farmers” and are supervised
by no less than 25 supervising editors known as “FAQ Farm Supervisors.”
   

 
3

--------------------------------------------------------------------------------


 
(d)
Tax Matters. Except as set forth in Section 5.1(d) of the Seller Disclosure
Schedule, (i) Seller has paid or adequately provided for any and all taxes,
license fees, or other governmental charges levied, assessed, or imposed upon
any of the Transferred Assets and the Business; (ii) Seller has filed all tax
returns and reports required by federal, state, and local tax authorities, and
such returns are correct, true and complete; and (iii) Seller is not involved in
any dispute with any tax authority nor has it received any notice of any
deficiency, audit, or other indication of deficiency from any tax authority with
respect to the Business.
   
(e)
Title to the Transferred Assets. Except as set forth in Section 5.1(e) of the
Seller Disclosure Schedule, Seller has good, valid, and marketable title to or a
valid, transferable license to use, all Transferred Assets, personal, tangible
and intangible. At the Closing, none of the Transferred Assets will be subject
to any Encumbrance (other than rights retained by any licensor of intellectual
property to the Seller) or charge of any kind.
   
(f)
Intellectual Property.

 
i.
Section 5.1(f)(i) of the Seller Disclosure Schedule contains a true and complete
list of all of Seller’s patents, patent applications, registered copyrights,
copyright applications, registered trademarks and trademark applications
relating to or used in the Business. The Transferred Assets include all
Intellectual Property Rights or licenses thereto owned or used by Seller
necessary to administer, develop, use, and maintain the Business as currently
being conducted. All statements and representations made by Seller in any
pending Intellectual Property Rights applications, filings or registrations were
true in all material respects as of the time they were made. Except as set forth
in Section 5.1(f)(i) of the Seller Disclosure Schedule, no registered
Intellectual Property Right owned by Seller and used in the Business has lapsed,
expired or been abandoned or canceled, or is subject to any injunction,
judgment, order, decree or ruling or is subject to any pending or, to the
knowledge of Seller, threatened oppositions, cancellations, interferences or
other proceedings in any country.
   
ii.
Seller has developed and is the owner of all rights, title, and interests in, or
has obtained the right to use, all of the Intellectual Property Rights
comprising the Transferred Assets (the “Transferred Intellectual Property
Rights”). Except as set forth on Section 5.1(f)(ii) of the Seller Disclosure
Schedule, neither Selling Party has granted any license of or right to use any
item of the Transferred Intellectual Property Rights. Other than this Agreement
and the other agreements contemplated hereby, there is no agreement, decree,
arbitral award, or other provision or contingency that obligates either Seller
or Shareholder to grant licenses in current or future Intellectual Property
Rights to be developed by Seller or Shareholder related in any way to the
Transferred Assets other than as set forth in Section 5.1(f)(ii)(A) of the
Seller Disclosure Schedule. Section 5.1(f)(ii)(B) of the Seller Disclosure
Schedule specifically sets forth a true, complete, and correct list of all Third
Party Licenses. To Seller’s knowledge, Seller has the right to use the Third
Party Licenses in the Business as currently conducted. Except as set forth on
Section 5.1(f)(ii) of the Seller Disclosure Schedule, to Seller’s knowledge, the
Third Party Licenses are in full force and effect and Seller has made any and
all payments required through the date hereof in connection with its rights to
use the Third Party Licenses.
   

 
4

--------------------------------------------------------------------------------


 
iii.
To the knowledge of the Selling Parties, none of the Transferred Intellectual
Property Rights are being infringed by any third party. To the knowledge of the
Selling Parties, with respect to the Transferred Assets, Seller is not
infringing, nor has it received any notice that it is infringing, on any
Intellectual Property Rights of any third party and no claim is pending or has
been made to such effect. With respect to questions and answers submitted by
persons not affiliated with Seller or Shareholder to the FaqFarm.com or
Wikianswers.com Websites, the Seller’s and Shareholder’s knowledge of
infringement for the purposes of this Section 5.1(f)(iii) will be limited to
their actual knowledge.
   
iv.
Except as set forth in Section 5.1(f)(iv) of the Seller Disclosure Schedule, all
current and past officers, employees, and consultants of Seller who have been
involved in the development, operation and/or maintenance of the Transferred
Assets, but specifically excluding persons contributing questions, answers or
other discussion and commentary to the websites associated with the Business,
have executed and delivered to and in favor of Seller an agreement regarding the
protection of confidential and proprietary information and the assignment to
Seller of all Intellectual Property Rights arising from the services performed
for Seller by such persons (collectively, the “Confidentiality Agreements”).
   
v.
Except as set forth in Section 5.1(f)(v) of the Seller Disclosure Schedule, all
works that were created, prepared, or delivered by consultants, independent
contractors, or other third parties for or on behalf of Seller and/or
Shareholder, but specifically excluding content on the websites associated with
the Business that are produced by persons contributing questions, answers or
other discussion and commentary on the websites associated with the Business;
(A) are and shall constitute “works made for hire” specially ordered or
commissioned by Seller within the meaning of United States' copyright law, or
(B) all right, title, and interest therein (including any materials and elements
created, prepared or delivered by such parties in connection therewith) have
been assigned to Seller. No current or former shareholder, employee, consultant,
or independent contractor of Seller has any rights (other than unwaivable moral
rights) in or to any of the Transferred Intellectual Property Rights.
   
vi.
All Technology included within the Transferred Assets (the “Transferred
Technology”) are free from any material defect, bug, virus, time bomb, Trojan
horse, backdoor, or programming, design, or documentation error and all such
Technology operates and runs in a reasonable manner, except in each case as
would not materially and adversely affect the performance of the Transferred
Technology as currently used by Seller in conducting the Business.
   
vii.
Seller does not, and has not, collected personally identifiable information from
users of its websites, except in a manner disclosed in a privacy statement
prominently displayed on such sites. Seller has reasonably adequate security
measures in place to protect the customer information it receives through such
sites from illegal use by third parties or use by third parties in a manner that
violates the rights of privacy of its users.
   
viii.
The Terms of Use associated with the FAQ Farm Websites have been displayed
substantially as set forth on Section 5.1(g) of the Seller Disclosure Schedule
since November 5, 2003.



5

--------------------------------------------------------------------------------


 
(g)
Section 5.1(g) of the Seller Disclosure Schedule sets forth a true and complete
list of all material written or oral agreements and other instruments relating
to the Business or the Transferred Assets to which Seller and/or Shareholder is
a party (the “Material Agreements”). Each Material Agreement (A) is the legal,
valid and binding obligation of Seller and, to the knowledge of each Selling
Party, the legal, valid, and binding obligation of each other party thereto, in
each case enforceable in accordance with its terms, (B) is in full force and
effect, and (C) to the knowledge of each Selling Party, except as set forth in
Section 5.1(g) of the Seller Disclosure Schedule, the other party or parties
thereto is or are not in material default thereunder.
     
For purposes of this Section and Section 5.1(h) below, the term “material” shall
mean and refer to those agreements, contracts, instruments or arrangements (as
applicable) that involve payments or expenditures by or to Seller, or otherwise
have an annual, aggregate value of at least U.S.$ 5,000.
   
(h)
No Defaults. Seller has in all material respects performed all the obligations
required to be performed by it to date and is not in default or alleged to be in
default under (i) its corporate documents or (ii) any material agreement, lease,
license, contract, commitment, instrument or obligation to which Seller is a
party or by which any of its properties, assets, or rights are or may be bound
or affected and, to the knowledge of each Selling Party, there exists no event,
condition, or occurrence that, with or without due notice or lapse of time, or
both, would constitute such a default by it of any of the foregoing.
   
(i)
Litigation. There are no claims, actions, suits, or proceedings pending by or
against, or otherwise affecting any of the Selling Parties, the Transferred
Assets, or the Business, and to Seller’s knowledge, there are no claims,
actions, suits, proceeding, or investigations threatened by or against, or
otherwise affecting any of the Selling Parties, the Transferred Assets, or the
Business.
   
(j)
Compliance. Seller has in the past duly materially complied and is presently
duly materially complying with all applicable laws, whether statutory or
otherwise, rules, regulations, orders, ordinances, and judgments and decrees of
all governmental authorities (federal, state, local or otherwise) (collectively,
“Laws”), as well as their own rules, policies, and procedures relating to
privacy, data protection, and the collection and use of personal information
collected, used, or held for use by Seller in the conduct of the Business. None
of the Selling Parties has received any notice of, or notice of any
investigation of, a possible violation of any applicable Laws, any other
requirement relating to or affecting the Business, or Seller’s own rules,
policies, and procedures.
   
(k)
Employees. Seller employs a total of one (1) employee, who is Shareholder.
   
(l)
Insurance. Seller has not been refused any insurance, nor has its coverage been
limited, by any insurance carrier to which it has applied for insurance or with
which it has carried insurance during the last five years.
   
(m)
Brokers. Seller has not, nor have any of its officers, shareholders, or
employees employed any broker or finder or incurred any liability for any
brokerage fees, commissions, or finders' fees in connection with the
transactions contemplated hereby.
   
(n)
Other Names. Except as set forth on Section 5.1(n) of the Seller Disclosure
Schedule, the Business has not been conducted under any corporate, trade, or
fictitious name.
   

 
6

--------------------------------------------------------------------------------


 
(o)
Powers of Attorney. With respect to the Transferred Assets, there are no
outstanding powers of attorney executed on behalf of either of the Selling
Parties

 
5.2.
Representations and Warranties of Shareholder. Shareholder represents and
warrants to Buyer as follows:

 
(a)
Title; Absence of Certain Agreements. Shareholder is the lawful and record and
beneficial owner of, and has good and marketable title to, all of the issued and
outstanding shares of Seller, with the full power and authority to vote such
shares. There are no agreements or understandings with respect to the voting of
such shares or any other matter relating to the equity interest of Seller.
   
(b)
Authority - General. Shareholder has taken all acts necessary for the
authorization, execution, delivery, and performance of this Agreement any
Related Agreements, if applicable, prior to the Closing. Neither the execution
and delivery of this Agreement nor the consummation of the transactions
contemplated hereby will: (i) conflict with or violate any Laws that is either
applicable to, binding upon, or enforceable against Shareholder; or (ii) except
where consent is required and obtained, result in any breach of or default under
any mortgage, lease, promissory note, contract, purchase order, indenture,
trust, or other instrument or written agreement which is either binding upon or
enforceable against Shareholder.
   
(c)
Brokers. Shareholder has not employed any broker or finder or incurred any
liability for any brokerage fees, commissions, or finders' fees in connection
with the transactions contemplated hereby.
   
(d)
Representation by Legal Counsel. Shareholder has been advised by legal counsel
in connection with the negotiation, execution and delivery of this Agreement and
the Related Agreements and the performance of the transactions contemplated
hereby and thereby.

 
5.3.
Representations and Warranties of Buyer.Except as otherwise disclosed in any
Buyer’s disclosures and filings made with the Securities and Exchange Commission
prior to the date hereof, Buyer represents and warrants to Seller and
Shareholder as follows: 

 
(a)
Organization; Good Standing; Qualification and Power. Buyer (i) is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware, and (ii) has all requisite corporate power and authority to
own, lease and operate its properties and assets and to carry on its business as
now being conducted, to enter into this Agreement and each of the Related
Agreements to which it is a party, to perform its obligations hereunder and
there under and to consummate the transactions contemplated hereby and thereby.
   
(b)
Authority. All corporate action on the part of Buyer, its directors, and
shareholders necessary for the authorization, execution, delivery, and
performance of this Agreement and the Related Agreements and the consummation of
the transactions contemplated hereby has been taken prior to the Closing.
Neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will: (i) conflict with or violate any law,
ordinance, or regulation or any decree or order of any court or administrative
or other governmental body that is either applicable to, binding upon, or
enforceable against Buyer; or (ii) except where consent is required and
obtained, result in any breach of or default under any material mortgage, lease,
promissory note, contract, purchase order, indenture, trust, or other instrument
or written agreement which is either binding upon or enforceable against Buyer.
   

 
7

--------------------------------------------------------------------------------


 
(p)
Financial Information. The Buyer has made all necessary filings with the United
States Securities Exchange Commission. The financial reports contained in the
periodic reports filed by the Buyer with the United States Securities and
Exchange Commission (i) were as of the date thereof, correct and complete in all
material respects; (ii) compiled in accordance with the books and records of
Buyer; and (iii) fairly present the financial condition and results of
operations of the Business as of the dates thereof.
   
(c)
Brokers. Neither Buyer, nor any of its officers, directors or employees have
employed any broker or finder or incurred any liability for any brokerage fees,
commissions or finders' fees in connection with the transactions contemplated
hereby.



6. RELATED AGREEMENTS.
 
At the Closing, the following agreements (collectively referred to as the
“Related Agreements”) will be executed and delivered by the respective parties
thereto:
 
6.1.
Non-Competition Covenant . Shareholder is entering into a Non-Competition
Covenant with Buyer, effective as of the Closing Date, in the form of Exhibit C
attached hereto.
   
6.2.
Employment Agreement. Buyer is entering into an Employment Agreement with
Shareholder, substantially in the form attached hereto as Exhibit D (the
“Employment Agreement”), pursuant to which Shareholder will become an employee
of Buyer, at the discretion of Buyer.

 
7. CONDUCT AND TRANSACTIONS PRIOR TO CLOSING DATE; ADDITIONAL AGREEMENTS. 
 
7.1.
Legal Conditions to Transactions. Each party hereto shall use its reasonable
best efforts to comply promptly with all legal requirements that may be imposed
on such party with respect to the transactions contemplated hereunder and will
take all action necessary to cooperate with and furnish information to the other
party in connection with any such requirements imposed upon such other party in
connection with the transactions contemplated hereunder. Each party hereto shall
take all reasonable actions necessary (a) to obtain (and will take all
reasonable actions necessary to promptly cooperate with the other party in
obtaining) any consent, authorization, order or approval of, or any exemption
by, any Governmental Authority, or other third party, required to be obtained or
made by such party (or by the other parties) in connection with the taking of
any action contemplated by this Agreement, (b) to defend, lift, rescind or
mitigate the effect of any lawsuit, order, injunction or other action adversely
affecting the ability of such party to consummate the transactions contemplated
hereby and (c) to fulfill all conditions precedent applicable to such party
pursuant to this Agreement.
   
7.2.
Consents. Each party hereto shall use its reasonable best efforts, and the other
parties shall cooperate with such efforts, to obtain any consents and approvals
of, or effect the notification of or filing with, each person or authority,
whether private or governmental, whose consent or approval is required in order
to permit the consummation of the transactions contemplated hereby and to enable
Buyer to utilize and exploit the Transferred Assets as presently done by Seller.
   
7.3.
Efforts to Consummate. Subject to the terms and conditions herein provided, the
parties hereto shall use their reasonable best efforts to do or cause to be done
all such acts and things as may be necessary, proper or advisable, consistent
with all applicable Laws, to consummate and make effective the transactions
contemplated hereby and to satisfy or cause to be satisfied all conditions
precedent that are set forth in Section 8 as soon as reasonably practicable.
   

 
8

--------------------------------------------------------------------------------


 
7.4.
Notice of Breach. Each party hereto shall notify the other parties in writing
upon the occurrence of any act, event, circumstance or thing that would cause or
result in a representation or warranty hereunder being untrue at the Closing,
the failure of a closing condition to be achieved at the Closing, or any other
breach or violation hereof or default hereunder, within a reasonable time period
following any such event.
   
7.5.
Support of Transaction by Shareholder. Shareholder shall use its reasonable
efforts to cause (i) Seller to duly observe and perform its obligations under
this Agreement, and (ii) any third-party consultants and/or contractors
providing services to Seller, to support the transactions contemplated hereunder
by continuing the availability of such services on the same terms and
conditions, unless instructed otherwise by Buyer at its sole discretion.
   
7.6.
Confidentiality Agreement. The Parties agree to continue to be bound by that
certain Confidentiality and Non-Disclosure Agreement dated September 7, 2006.
Notwithstanding anything to the contrary contained in such agreement, the
provisions thereof shall continue in effect until the third anniversary of the
Closing Date.

 
8. CONDITIONS PRECEDENT.
 
8.1.
Conditions to Obligations of Buyer. The obligations of Buyer to perform this
Agreement is subject to the satisfaction of the following conditions unless
waived (to the extent such conditions can be waived) by Buyer at the Closing:

 
(a)
Representations and Warranties of Seller. The representations and warranties of
Seller and Shareholder set forth in Section 5.1 and 5.2 hereof shall be true and
correct as of the Closing Date (except to the extent any such representation or
warranty expressly speaks as of an earlier date, which representations and
warranties shall be true and correct as of such date in the same manner as
specified above).
   
(b)
Performance of Obligations of Seller and of Shareholder. Seller and Shareholder
shall have performed in all material respects the obligations required to be
performed by each of them under this Agreement prior to or as of the Closing
Date.
   
(c)
Consents and Approvals. Duly executed copies of all consents and approvals
contemplated by this Agreement or the Seller Disclosure Schedule, in form and
substance satisfactory to Buyer, shall have been delivered by Seller.
   
(d)
Related Agreements. Each of the Related Agreements shall be in full force and
effect as of the Closing Date and become effective in accordance with the
respective terms thereof, and the actions required to be taken thereunder by the
parties thereto immediately prior to the Closing Date shall have been taken, and
each person or entity who or which is required or contemplated by the parties
hereto to be a party to any Related Agreement who or which did not theretofore
enter into such Related Agreement shall execute and deliver such Related
Agreement.

 
8.2.
Conditions to Obligations of Seller. The obligations of Seller and Shareholder
to perform this Agreement and the Related Agreements to which they are a party
are subject to the satisfaction of the following conditions unless waived (to
the extent such conditions can be waived) by Seller:

 
(a)
Representations and Warranties of Buyer. The representations and warranties of
Buyer set forth in Section 5.3 hereof shall be true and correct as of the
Closing Date as though made on and as of the Closing Date (except to the extent
any such representation or warranty expressly speaks as of an earlier date,
which representations and warranties shall be true and correct as of such date
in the same manner as specified above).
   

 
9

--------------------------------------------------------------------------------


 
(b)
Performance of Obligations of Buyer. Buyer shall have performed in all material
respects its obligations required to be performed by it under this Agreement
prior to or as of the Closing Date.
   
(c)
Related Agreements. Each of the Related Agreements shall be in full force and
effect as of the Closing Date and become effective in accordance with the
respective terms thereof and the actions required to be taken thereunder by the
parties thereto immediately prior to the Closing Date shall have been taken, and
each person or entity who or which is required or contemplated by the parties
hereto to be a party to any Related Agreement who or which did not theretofore
enter into such Related Agreement shall execute and deliver such Related
Agreement.
   
(d)
Purchase Price. The delivery of the Purchase Price in the manner and otherwise
in accordance with Section 3 above.

 
9. INDEMNIFICATION.
 
9.1.
Basket/Threshold. In no event shall Selling Parties, on the one hand, or Buyer,
on the other hand, be liable for any breach of their respective representations,
warranties, covenants and agreements included or provided for herein or in any
Schedule, Exhibit or certificate or other document delivered pursuant to this
Agreement (excluding the Employment Agreement) in any amount greater than
$1,500,000 (the “Cap”), excluding Reasonable Court Costs (as defined in Section
9.3 below), if any. Neither the Selling Parties nor the Buyer will have any
liability for Damages related to any breach of the representations, warranties,
covenants and agreements included or provided for herein or in any Schedule or
certificate or other document delivered pursuant to this Agreement unless and
until the aggregate Damages claimed under this Section 9 exceeds $25,000.
     
The term “Damages” shall mean any and all losses, claims, liabilities, costs,
expenses (including reasonable attorneys', accountants' and experts' fees)
sustained, suffered or incurred by any Indemnified Party (as defined in Section
9.2(a) below) arising from or in connection with any such matter that is the
subject of indemnification under Section 9.2 hereof.
   
9.2.
Indemnification.

 
(a)
For a period commencing on the Closing Date and ending one (1) year thereafter,
subject to Section 9.1, Seller or Shareholder, jointly and severally, on the one
hand, or Buyer, on the other hand (the “Indemnifying Party”), shall indemnify
and hold harmless respectively, Buyer, on the one hand, or Seller or
Shareholder, on the other hand, as the case may be (the “Indemnified Party”),
against and in respect of Damages sustained or incurred by such Indemnified
Party or any of their respective subsidiaries, officers, directors, members,
partners, agents and representatives arising out of any breach of the
Indemnifying Party’s representations, warranties, covenants and/or agreements
set forth in this Agreement.
   
(b)
Following the Closing, the indemnity provided herein as it relates to this
Agreement and the transactions contemplated by this Agreement shall be the sole
and exclusive remedy of the parties hereto, their Affiliates, successors and
assigns with respect to any and all claims for Damages sustained or incurred
arising out of this Agreement. Payments to Buyer, as the case may be, hereunder
in respect of any Damages shall be deducted from the Cap.

 
10

--------------------------------------------------------------------------------


 
9.3.
Methods of Asserting Claims, Etc. All claims by any Indemnified Party under
Section 9.2(a) above shall be asserted and resolved as set forth in this Section
9.3. If any written claim or demand for which an Indemnifying Party could be
liable to any Indemnified Party hereunder is asserted against or sought to be
collected from any Indemnified Party by a third party (a “Third Party Claim”),
such Indemnified Party shall promptly notify the Indemnifying Party of such
claim or demand and the amount or the estimated amount thereof to the extent
then feasible (which estimate shall not in any manner prejudice the right of the
Indemnified Party to indemnification to the fullest extent provided hereunder)
(the “Third Party Claim Notice”) and in the event that an Indemnified Party
shall assert a claim for indemnity under this Article 9, not including a Third
Party Claim, the Indemnified Party shall notify the Indemnifying Party promptly
following its discovery of the facts or circumstances giving rise thereto
(together with a Third Party Claim Notice, a “Claim Notice”); provided that the
failure to notify on the part of the Indemnified Party in the manner set forth
herein shall not foreclose any rights otherwise available to such Indemnified
Party hereunder, except to the extent that the Indemnifying Party is prejudiced
by such failure to notify. The Indemnifying Party shall have thirty (30) days
from the receipt of the Claim Notice or Third Party Claim Notice, as the case
may be, (except that such period shall be decreased to a time ten (10) days
before a scheduled appearance date in a litigation matter) (the “Notice Period”)
to notify the Indemnified Party (i) whether or not the Indemnifying Party
disputes the liability of the Indemnifying Party to the Indemnified Party
hereunder with respect to such claim or demand and (ii) whether or not it
desires to defend the Indemnified Party against such claim or demand. If the
Indemnifying Party notifies the Indemnified Party within the Notice Period that
it desires to defend the Indemnified Party against such claim or demand, (i) the
Indemnifying Party shall have the right to defend the Indemnified Party by
appropriate proceedings and by counsel reasonably acceptable to the Indemnified
Party; and (ii) if any Indemnified Party desires to participate in, but not
control, any such defense or settlement it may do so at its sole cost and
expense. If an Indemnifying Party has liability for indemnification under
Section 9.2(a) above and either (x) notifies the Indemnified Party within the
Notice Period that it will not defend the Indemnified Party against such claim
or demand or (y) does not respond to any such notice within the Notice Period,
the applicable Indemnified Party or Parties, as the case may be, may defend such
claim or demand and require the Indemnifying Party to reimburse such Indemnified
Party or Parties on a current basis for reasonable expenses of investigation,
reasonable attorneys' fees, and reasonable out-of-pocket expenses incurred in
defending against such claim or demand (collectively, “Reasonable Court Costs”)
and the Indemnifying Party shall be bound by the result obtained with respect
thereto. The Indemnifying Party shall not settle a claim or demand without (a)
the consent of the Indemnified Party, which consent shall not be unreasonably
withheld or delayed, or (b) an unconditional release of the Indemnified Party
from all liability arising out of such claim or demand.
   

9.4.
Computation of Damages Subject to Indemnification. The actual amount of any
Damages for which indemnification is provided pursuant to this Article 9 shall
be computed net of any net insurance proceeds received by the Indemnified Party
in connection with such Damages. For purposes of this subsection, the term “net
insurance proceeds” shall mean the insurance proceeds received by the
Indemnified Party less the amount of any premiums paid directly in respect
thereof and any retrospective premium adjustments or reimbursement obligations
relating thereto and less any increase in premiums directly attributable
thereto.

 
10. MISCELLANEOUS.
 
10.1.
Expenses. Each party hereto shall bear its own fees and expenses in connection
with the transactions contemplated hereby.
   
10.2.
Descriptive Headings. Descriptive headings are for convenience only and shall
not control or affect the meaning or construction of any provision of this
Agreement.
   

 
11

--------------------------------------------------------------------------------


 
10.3.
Public Announcements. The parties hereto agree that, to the maximum extent
feasible, but subject, in the case of Buyer, to its public disclosure and, as to
all parties, other legal and regulatory obligations, they shall advise and
confer with each other prior to the issuance (and provide copies to the other
party prior to issuance) of any public announcements, reports, statements or
releases pertaining to the transactions contemplated hereunder.
   
10.4.
Notices. All notices or other communications which are required or permitted
hereunder shall be in writing and sufficient if delivered personally or sent by
nationally-recognized overnight courier or by registered or certified mail,
postage prepaid, return receipt requested, or by facsimile, with confirmation as
provided above addressed as follows:

 
(a) if to Buyer, to:


Answers Corporation
237 West 35th Street (Suite 1101)
New York, NY 10001
Attention: Robert S. Rosenschein, CEO
Telephone: 646-502-4777
Telecopier: 646-502-4778


with a copy (not constituting notice) to:


Answers Corporation
Jerusalem Technology Park (The Tower)
Jerusalem 91481 Israel
Attention: In-House Counsel
Telephone: 972-2-649-5000
Telecopier: 972-2-649-5001


(b) if to Seller, to:


Interesting.com, Inc.
49 Bramblebush Road
Croton-on-Hudson, NY 10520
Attention: Chris Whitten
Telephone: (312) 881-7313
Telecopier: (914) 407-1520


with a copy (not constituting notice) to:


Baker & McKenzie, LLP
130 East Randolph Drive
Suite 3500
Chicago, Illinois 60601 
Attention: Michael J. Fieweger
Telephone: 312-861-8232
Telecopier: 312-698-2151
 
12

--------------------------------------------------------------------------------


 
(c) if to Shareholder, to


Chris Whitten
49 Bramblebush Road
Croton-on-Hudson, NY 10520
Telephone: (312) 881-7313
Telecopier: (914) 407-1520


All such notices or communications shall be deemed to be received (i) in the
case of personal delivery or facsimile, on the date of such delivery, (ii) in
the case of nationally-recognized overnight courier, on the next Business Day
after the date when sent and (iii) in the case of mailing, on the third Business
Day following the date on which the piece of mail containing such communication
was posted.
 
10.5.
Counterparts. This Agreement may be executed in any number of counterparts by
original or facsimile signature, each such counterpart shall be an original
instrument, and all such counterparts together shall constitute one and the same
agreement.
   
10.6.
Benefits of Agreement. All the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.
   
10.7.
Amendment, Modification and Waiver. This Agreement shall not be altered or
otherwise amended except pursuant to an instrument in writing signed by (i)
Buyer, (ii) Seller and (iii) the Partners; provided, however, that any party to
this Agreement may waive any obligation owed to it by any other party under this
Agreement. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent
breach.
   
10.8.
Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the greatest extent possible.
   
10.9.
Further Assurances. Each party agrees to cooperate fully with the other parties
and to execute such further instruments, documents and agreements and to give
such further written assurances as may be reasonably requested by any other
party to evidence and reflect the transactions described herein and contemplated
hereby and to carry into effect the intents and purposes of this Agreement.
   
10.10.
Governing Law; Consent to Jurisdiction; Waivers. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts made and to be performed wholly therein (without regard
to principles of conflicts of laws). Each of the parties hereto irrevocably
submits to the exclusive jurisdiction of (a) the Supreme Court of the State of
New York, New York County, and (b) the United States District Court for the
Southern District of New York, for the purposes of any dispute arising out of
this Agreement or any Related Agreement or any transaction contemplated hereby
or thereby.
   

 
13

--------------------------------------------------------------------------------


 
10.11.
Waiver of Jury Trial. Each of the parties hereto irrevocably and unconditionally
waives trial by jury in any Action relating to this Agreement, the Related
Agreements or any transaction contemplated hereby or thereby, and for any
counterclaim with respect thereto.
   
10.12.
Entire Agreement. This Agreement (including Seller Disclosure Schedule and the
Exhibits attached hereto), the Related Agreements and the other writings
referred to herein contain the entire agreement among the parties hereto with
respect to the transactions contemplated hereby and supersede all prior or
contemporaneous agreements or understandings, written or oral, among the parties
with respect thereto.

 
IN WITNESS WHEREOF, each of the parties hereto has caused this Asset Purchase
Agreement to be executed on its behalf as of the day and year first above
written.
 
 

  ANSWERS CORPORATION           By: /s/ Robert S. Rosenschein  
________________________   Name: Robert S. Rosenschein   Title: Chief Executive
Officer          
INTERESTING.COM, INC.
         
By: /s/ Chris Whitten
 
___________________
  Name: Chris Whitten   Title: President          
SHAREHOLDER:
     
/s/ Chris Whitten
 
_______________________
 
CHRIS WHITTEN
   

 
14

--------------------------------------------------------------------------------


 
SCHEDULE 1.1
TRANSFERRED ASSETS
 

 

(a)
 All of the domain names and uniform resource locators (“URLs”) set forth below
and all rights therein (all of the foregoing collectively, the “Transferred
Domain Names”):

   

 
i.
FAQfarm.com,

 
ii.
WikiAnswers.com,

 
iii.
FactFarm.com,

 
iv.
FAQ2.com,

 
v.
FAQ-Farm.com,

 
vi.
FAQfarmer.com,

 
vii.
FAQfarming.com,

 
viii.
Question-Answer.com,

 
ix.
QuestionsWiki.org,

 
x.
QuestionWiki.com,

 
xi.
QuestionWiki.org,

 
xii.
WikiAnswer.org,

 
xiii.
WikiAsk.com,

 
xiv.
WikiAsk.org,

 
xv.
WikiFAQ.org,

 
xvi.
WikiFAQs.com,

 
xvii.
WikiFAQs.org,

 
xviii.
WikiQuestion.com

 
xix.
WikiQuestion.org,

 
xx.
WikiQuestions.com,

 
xxi.
AnswerCommunity.com;

 
(b)
all databases and content (including questions and answers that are “works for
hire”) associated with and/or included in the Transferred Domain Names and any
Intellectual Property Rights (as defined in Exhibit A of the Agreement) arising
out of or associated with the Transferred Domain Names and all such databases
and content;
   
(c)
all of the trademarks, trade names, service marks and other marks (including
brand names, product names, logos, and slogans) and applications therefore
related to the Business set forth below and all rights therein (all of the
foregoing collectively, the “Transferred Marks”):




 
i.
“FAQ Farm”

 
ii.
“Question and Answer Co-op”

 
iii.
“Wiki Answers”;

 
(d)
all of the Technology (as defined in Exhibit A of the Agreement) owned by Seller
and necessary for the conduct of, or primarily used in or held for use for, the
Business as specifically set forth below:

 
i.
customized version of the GNU General Public Licensed MediaWiki software
permitting the incorporation of user-generated-content into the FAQ Farm
Websites, which includes the following features:

 

--------------------------------------------------------------------------------


 
1.
Automatic redirection and merging of duplicate questions.
   
2.
Ability to merge duplicate questions that do slip through, without losing any
history or data.
   
3.
Systems for placing and moving questions within over 1,100 “FAQ” topics.
   
4.
Ranking of questions within FAQs.
   
5.
A “trust point” system for voting on community members.
   
ii. custom-written code including:
 
1.
A question-asking process that helps users improve and place their questions.
   
2.
Systems for updating users with new questions they can answer.
   
3.
Code for building reference pages that credit top contributors.
   
4.
Code for managing forbidden words and a local spell-check dictionary.
    iii Any Intellectual Property Rights of Seller arising out of or associated
with (i) through (ii) above.

 
(e)
all equipment and tangible personal property owned or leased by Seller
including, without limitation, equipment and tangible personal property, office
equipment, telephones, facsimile machines, desks, tables, chairs, and file
cabinets listed below (collectively, “Equipment”):
     
NONE
   
(f)
the brochures, literature, advertising and promotional materials, catalogues,
photographs, display materials, media materials, packaging materials, and other
similar items that have been produced by or for Seller listed below:
     
NONE
   
(g)  
the goodwill of Seller in connection with the Business and the exclusive right
to represent itself as carrying on the Business in succession to Seller.

 

--------------------------------------------------------------------------------



EXHIBIT A
DEFINITIONS


“Affiliate”, as to any entity, means any entity, directly or indirectly, through
one or more intermediaries, controlling, controlled by or under common control
with such entity.
 
“Encumbrances” shall mean and include security interests, mortgages, liens,
pledges, guarantees, charges, easements, reservations, restrictions, clouds,
equities, rights of way, options, rights of first refusal, claims of adverse
ownership, and all other encumbrances, whether or not relating to the extension
of credit or the borrowing of money.
 
“Intellectual Property Rights” shall mean any or all statutory and/or common law
rights throughout the world in, arising out of, or associated with the
following: (i) all patents and applications therefore and all reissues,
divisions, renewals, extensions, provisionals, continuations, and
continuations-in-part thereof (collectively, “Patents”); (ii) all inventions
(whether patentable or not), invention disclosures, and improvements, all trade
secrets, proprietary information, and know-how (collectively, “Trade Secrets”);
(iii) all works of authorship, copyrights, and mask works, and copyright and
mask work registrations and applications, including moral rights (“Copyrights”);
(iv) all trade names, logos, trademarks, and service marks, domain names and
trademark and service mark registrations and applications (collectively,
“Trademarks”); and (v) all goodwill associated with any of the foregoing.


“knowledge” and like phrases shall mean and include the knowledge, after
reasonable inquiry under the applicable circumstances, of Shareholder.
 
“Material Adverse Effect” or “Material Adverse Change” means any change, event,
inaccuracy, violation, circumstance, or effect, individually or in the
aggregate, that has or is reasonably likely to have a material adverse effect on
the business, assets (including intangible assets), operations, results of
operations, properties, or financial condition of the party and its subsidiaries
taken as a whole.
 
“Open Source Material” means, collectively, all software or other material that
is distributed as “free software”, “open source software” or under a similar
licensing or distribution model, including but not limited to the GNU Free
Documentation License (GFDL) and other GNU licenses, Mozilla Public License
(MPL), the Sun Community Source License (SCSL), and the Apache License.


“Technology” means any or all of the following used in the operation of the
Business: (i) works of authorship including, without limitation, computer
programs, source code, and executable code, whether embodied in the software,
firmware or otherwise, documentation, systems, designs, files, net lists,
records, and data; (ii) tools, methods, and processes; (iii) databases, data
compilations, data collections, and technical data; (iv) Uniform Resource
Locators, Web site addresses, and domain names; and (v) all instantiations of
the foregoing in any form and embodied in any media.


“Third Party License” means all licenses, agreements, obligations, or other
commitments under which Seller or Shareholder is granted a right to incorporate
any Intellectual Property Rights or Technology into the Transferred Technology
(including, but not limited to, licenses to Open Source Materials), but the
granting party retains one or more rights to use such item.
 

--------------------------------------------------------------------------------

